UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-1432


MARESS BROWN,

                Plaintiff - Appellant,

          v.

RICK    MINICHBAUER,   Human     Resource   Manager,       K-Mart
Distribution   Center;   MATT    HENRY,   Supervisor,      K-Mart
Distribution Center,

                Defendants - Appellees.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
Senior District Judge. (1:13-cv-00474-JAB-JEP)


Submitted:   November 20, 2014            Decided:   November 24, 2014


Before KING and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Maress Brown, Appellant Pro Se.   Stephen Douglas Dellinger,
Molly Mitchell Shah, LITTLER MENDELSON PC, Charlotte, North
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Maress     Brown    appeals       the   district        court’s      order

dismissing      his    Title     VII   employment           discrimination        action

because Brown did not (a) name a proper “employer,” as that term

is    defined     in      42     U.S.C.        § 2000e(b)      (2012);       and     (b)

administratively        exhaust      his    claims     as     to     the    two    named

Defendants.       On appeal, we confine our review to the issues

raised   in    the     Appellant’s     brief.         See    4th     Cir.   R.    34(b).

Because Brown’s informal brief does not challenge either basis

for   the     district     court’s     disposition,          Brown    has    forfeited

appellate review of the court’s order.                  Accordingly, we affirm

the district court’s judgment.                 We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                              AFFIRMED




                                           2